Exhibit 10.1

 

[g154631kmi001.jpg]

DIGI INTERNATIONAL

11001 Bren Road East

Minnetonka, MN 55343

952-912-3444 tel

 

952-912-4991 central fax

 

 

June 11, 2018

 

Gokul Hemmady

1076 Rhode Island Street

San Francisco, CA 94107

 

Dear Gokul,

 

On behalf of Digi International Inc., I am pleased to offer you employment as
Sr. Vice President, Chief Financial Officer and Treasurer reporting to Ron
Konezny. (Please see Contingent Offer section below.)

 

Compensation

 

Your annualized total compensation target for this position is $520,000.  The
annualized base salary is $325,000 with an annualized incentive target of
$195,000.

 

You will participate in Digi International’s Executive Incentive Plan.  The FY18
plan provides an annual incentive payment based on Revenue and Adjusted EBITDA
performance provided that threshold levels of both Revenue and Adjusted EBITDA
performance for the fiscal year are achieved.  The plan also provides for
quarterly payment for the first, second and third quarter of the fiscal year if
threshold levels of Revenue and Adjusted EBITDA targets are achieved. All
payments are pro-rated based on length of service in the fiscal year.

 

Initial Equity Award

 

We will recommend to the Board of Directors an initial grant of 150,000 stock
options.  The options will have a per share exercise price equal to the closing
sale price of a share of common stock on the Grant Date.  Options will vest over
four years at a rate of 25% upon completion of one year, then proportionate
monthly vesting thereafter.  The stock option agreement will contain a change in
control provision that provides for accelerated vesting if within one year
following a change in control, your employment is terminated either by the
Company without cause or by you for good reason.   The Grant Date will be the
first day that the Digi International trading window reopens in July.

 

In addition, we will recommend to the Board of Directors a Restricted Stock Unit
award for 50,000 shares.  This award will vest 25% annually on the anniversary
of the Grant Date.  Restricted Stock Unit Award Agreement will contain the same
change in control provision.

 

Benefits

 

Digi offers a comprehensive benefit program which includes Medical, Dental,
Vision, Life and Disability Insurance, Medical and Dependent Care Reimbursement
Plans, 401(K) Savings Plan, and an Employee Stock Purchase Plan and a Tuition
Reimbursement Program.

 

You will be eligible for participation in Digi’s health insurance programs on
the first day of active employment with the company and will be eligible for
participation in the 401(K) Savings Plan on the first day of the month following
date of hire. You will be eligible to participate in the Digi International
Stock Purchase Plan on the first of any January, April, July or
October following your hire date.

 

--------------------------------------------------------------------------------


 

You will be eligible to participate in Digi’s $500,000 Executive Life Insurance
program.  If accepted by the carrier, Digi International will pay the full
annual premium.  This is in additional to the basic optional life insurance
programs offered to all employees.

 

Vacation eligibility begins on the date of hire.  Upon hire, you will receive
four weeks of vacation.  You will not accrue above or below this amount
regardless of time take.  Should you leave the company at any point in the
future, you will be paid for four weeks of accrued vacation.

 

Severance Agreement

 

If Digi International should terminate your employment at any time in the future
for reasons other than Cause, you will be provided with the following severance
package in exchange for a full release of claims against the Company:

 

1)             Twelve months of base salary in effect at time of termination. 
This shall be paid in a lump sum as soon as administratively feasible after the
later of the date of termination or the date the release of claims has become
irrevocable.

 

2)             A pro-rata bonus based on number of months worked in the fiscal
year prior to a qualifying termination and the Company’s actual performance
against annual objectives.  This pro-rata bonus shall be paid no later than 2.5
months after the close of fiscal year in which the qualifying termination
occurs.

 

For purposes of this agreement, “Cause” shall mean only the following:
(i) indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company; (ii) theft or embezzlement of
Company property or commission of similar acts involving dishonesty or moral
turpitude; (iii) material negligence in the performance of your job duties after
notice; (iv)failure to devote substantially all of his working time and efforts
during normal business hours to the Company’s business; of (v) knowing
engagement in conduct which is materially injurious to the Company.

 

Relocation

 

We will provide you a net lump sum in the amount of $50,000 to cover your
relocation expenses.  This amount will be paid 2 weeks prior to your move date.
 Should you voluntarily terminate your employment with the company prior to
twenty four (24) months, you will be responsible for full repayment of the
relocation package.

 

Contingent Offer

 

This offer of employment is contingent upon the following:

 

1.              Approval of the offer by the Compensation Committee of the Board
of Directors and your election as an Officer by the Board of Directors.

 

2.              Your signature on the enclosed Digi International Employment,
Confidential Information, and Arbitration Agreement.  Your signature constitutes
acceptance of the terms and conditions contained in

 

--------------------------------------------------------------------------------


 

the Agreement, so please read it thoroughly prior to signing.  This agreement
must be signed prior to your first day of employment.

 

3.              A finding of “no issue” with your background and reference
check.  Digi International has partnered with Verified Credentials, a background
screening organization, to administer confidential background checks. Within 48
hours, we ask you to visit Verified Credentials website at
http://myvci.com/digiinternationalinc to complete a personal questionnaire using
your full legal name including middle initial.  If you are unable to access the
internet within this timeframe, please contact us directly to further assist you
in the process. Delay in completion of the online personal questionnaire could
delay in the start date of your employment.

 

4.              Digi’s determination that you are not subject to any agreement
with any former employer or any other party that would prohibit you from working
in the position of Sr. Vice President, Chief Financial Officer and Treasurer.

 

Commencement Date and Offer Acceptance

 

We would like you to start on June 18, 2018 with the understanding you will
require 2 weeks unpaid leave in July, 2018.    Please inform me of your
acceptance of this offer by June 13, 2018 and acknowledge your acceptance by
signing one of the enclosed copies.

 

Sincerely,

 

 

 

Digi International Inc.

 

 

 

 

 

Mary Maruska

 

Director, Human Resources

 

 

 

 

 

Offer accepted:

 

 

 

 

 

 

/s/ Gokul Hemmady

 

June 18, 2018

Gokul Hemmady

 

Start Date

 

--------------------------------------------------------------------------------